DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claims 6 and 7 is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the terms will be interpreted as encompassing ± 25% of the values.
 Claim 6 recites the limitation "claim 5" in the claim preamble.  There is insufficient antecedent basis for this limitation in the claim because claim 5 is cancelled. The claim will be read as depending on claim 1.
Claim 7 recites the limitation "claim 5" in the claim preamble.  There is insufficient antecedent basis for this limitation in the claim because claim 5 is cancelled. The claim will be read as depending on claim 1.
Claim 7 requires the perhydropolysilazane molecule have a Si:N ratio of approximately 1.5:1 to approximately 2.5:1 which renders the claim indefinite because in the independent claim, all nitrogen atoms are required to be bound to three silicon atoms which would make the ratio 3:1. Thus, it is unclear which of these limitations is required by claim 7. 
Claim 8 recites the limitation "claim 5" in the claim preamble.  There is insufficient antecedent basis for this limitation in the claim because claim 5 is cancelled. The claim will be read as depending on claim 1.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 requires the perhydropolysilazane molecule have a Si:N ratio of approximately 1.5:1 to approximately 2.5:1, however claim 1, on which claim 7 depends, requires  all nitrogen atoms are required to be bound to three silicon atoms which would make the ratio 3:1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ching et al., US 2014/0113432.
	Regarding claim 1, Ching teaches spin coating a substrate with a solution comprising trisilylamine (N(SiH3)3) which is Si –Rich, N-H free, and C-Free. All nitrogen atoms are bound to silicon atoms. See [0011].
	Regarding claim 2, Ching teaches curing. See [0011].
	Regarding claim 3, Ching teaches conversion into an oxide which would at least comprise SiON. See [0011].
	Regarding claim 7, Ching teaches a Si:N ratio of 3 which is considered to meet the limitation of “approximately 2.5”. 
	Regarding claims 9-10, Ching teaches trisilylamine which is an amine and in itself is considered a solvent. 
	Regarding claim 12, the trisilylamine of Ching is considered to be dissolved in itself. 
	Regarding claim 13, Ching teaches the trisilylamine does not include a catalyst. 

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al., US 2013/0017662.
	Regarding claims 1, 9-10, and 12, Park teaches spin coating of slit coating a substrate with a solution containing trisilylamine (N(SiH3)3) which is Si –Rich, N-H free, and C-Free. All nitrogen atoms are bound to silicon atoms. Park teaches a solution comprising pyridine and dibutyl ether. See Examples 1-3, [0085], and [0113].

	Regarding claim 3, Park teaches heating in oxygen at 500°C which would produce a product at least comprising SiON. See [0013].
Regarding claim 7, Park teaches a Si:N ratio of 3 which is considered to meet the limitation of “approximately 2.5”.
Regarding claim 8, Park teaches spin coating the solutions which is a liquid phase process, and thus the solutions are liquid at standard temperature and pressure. 
Regarding claim 11, Park teaches replacing the pyridine solution with a dibutyl ether solution before coating, however, due to the imperfect nature of solvent replacement, at least some pyridine would remain, meeting the limitations of the claim. 
Regarding claim 13, the solution in Park does not include a catalyst in the solution. See the examples.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2013/0017662.
Regarding claim 11, Park teaches replacing the pyridine with dibutyl ether (though some pyridine would remain). However, Park also teaches other solvents meeting the limitations of the claim, rendering obvious their selection. See [0061].

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 requires the molecule has a molecular weight of approximately 332 – 100,000 Daltons which is not taught or suggested by the closest references of record both of which teaches trisilylamine which has a molecular weight of about 107 Daltons.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736